ORDER
This case came before the court for oral argument November 2, 1993, pursuant to an order that directed the parties to appear and show cause why the issues raised by this *270appeal should not be summarily decided. After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown and that the issues should be summarily decided.
The trial justice granted a new trial to the plaintiff after a jury verdict for the defendant on the ground of assumption of risk. The trial justice, in his extensive review of the evidence, found that the defendant had been negligent in the maintenance of its floor. He further found that the plaintiff had also been negligent but not to the extent of having assumed the risk of injury under the circumstances of the case. Our review of the record indicates that the trial justice carried out his duties in accordance with the guidelines set forth in Pisaturo v. Raso, 507 A.2d 1357 (R.I.1986), and cases cited therein. We hold that he did not overlook or misconceive material evidence, nor was he otherwise clearly wrong.
Consequently, the appeal of the defendant is denied and dismissed. The order granting a new trial in favor of the plaintiff is affirmed.